UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4824


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJI CAPONE HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00087-WO-1)


Submitted:   July 17, 2015                 Decided:   July 29, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


EJ Hurst II, Durham, North Carolina, for Appellant.     Andrew
Charles   Cochran,  OFFICE   OF  THE   UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Benji      Capone   Harris     appeals     his     conviction    and    sentence

after pleading guilty to possession with intent to distribute

cocaine, possession with intent to distribute cocaine base, and

possession of a firearm by a felon.                Harris’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

raising the issues of whether trial counsel was ineffective for:

(1)   failing     to   object   to    a   career       offender   enhancement        when

Harris’s actual sentence for a prior drug trafficking offense

was less than 12 months, and (2) failing to communicate more

thoroughly with him.         Harris was notified of his right to file a

pro se supplemental brief but has not done so.                    We affirm.

      “It   is    well    established     that     a    defendant     may    raise    [a]

claim of ineffective assistance of counsel in the first instance

on direct appeal if and only if it conclusively appears from the

record that . . . counsel did not provide effective assistance.

Otherwise, [he] must raise [his] claim in the district court by

a collateral challenge pursuant to 28 U.S.C. § 2255.”                           United

States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014) (citation

and internal quotation marks omitted).                     We have reviewed the

record   and     conclude    that    it   does     not    conclusively       establish

ineffective assistance of Harris’s trial counsel, and his claims

should be raised, if at all, in a § 2255 motion.

                                           2
      “[T]he qualification of a prior conviction [as a sentencing

predicate]      does    not    depend       on     the   sentence       [a    defendant]

actually received but on the maximum sentence permitted for his

offense of conviction.”              United States v. Bercian-Flores, 786
F.3d 309, 316 (4th Cir. 2015) (citations and internal quotation

marks omitted); see also United States v. Newbold, __ F.3d __,

2015 WL 3960906, at *6 (4th Cir. June 30, 2015); United States

v.   Valdovinos,       760 F.3d 322,    327    (4th   Cir.    2014).        Because

Harris faced up to 14 months in prison on his prior drug offense

based on the particular offense and his prior record level, the

offense was a felony, and any objection would have been without

merit.    In addition, we find nothing in the record to support a

claim that counsel did not adequately communicate with Harris.

      In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                           Accordingly, we

affirm the district court’s judgment.                    This court requires that

counsel inform his or her client, in writing, of his or her

right to petition the Supreme Court of the United States for

further   review.        If    the   client      requests       that    a    petition   be

filed,    but   counsel       believes      that    such    a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                            3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4